[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             Sept. 22, 2009
                              No. 09-11670                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 02-00037-CR-001-CAR-5

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

STONEY LESTER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                            (September 22, 2009)

Before CARNES, WILSON and HILL, Circuit Judges.

PER CURIAM:

     LaRae Dixon Moore, appointed counsel for Stoney Lester, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s order denying Lester’s motion for relief under 18 U.S.C.

§ 3582(c)(2) is AFFIRMED.




                                          2